As filed with the Securities and Exchange Commission on , 2007 Registration No.333-146275 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO.3 TO FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 China Yingxia International, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Florida 65-0664961 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) c/o Harbin Yingxia Industrial Co., Ltd. No. 300, Xidazhi Street Nangang Harbin, Heilongjiang, PRC (Address and Telephone Number of Principal Executive Offices and Principal Place of Business) c/o American Union Securities 100 Wall Street, 15th
